Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered July 6, 2000, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
The prosecutor’s summation remarks urging the jurors to use their common sense and life experiences could not have been interpreted by the jury as undermining the People’s burden of proving defendant’s guilt beyond a reasonable doubt. Furthermore, both in response to defendant’s objection, and again in its main charge, the court clearly instructed the jury on the reasonable doubt standard and its relation to the use of common sense (see People v Cubino, 88 NY2d 998 [1996]). Defendant’s remaining contentions concerning the prosecutor’s summation and her cross-examination of a defense witness are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged conduct did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). We note that the court’s curative actions prevented such portions of the summation that might be viewed as objectionable from causing any prejudice. Concur — Buckley, P.J., Nardelli, Mazzarelli, Sullivan and Gonzalez, JJ.